NEOPROBE CORPORATION


THIRD AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN


1.
Background, Purpose and Duration



1.1           Effective Date.  The Plan is effective as of March 7, 2002,
subject to ratification by an affirmative vote of the holders of a majority of
the Shares which are present in person or by proxy and entitled to vote at the
2002 Annual Meeting of Stockholders.  Section 4.1 of the Plan was amended
effective March 15, 2005, subject to ratification by an affirmative vote of the
holders of a majority of the Shares present in person or by proxy and entitled
to vote at the 2005 Annual Meeting of Stockholders. The Company further amended
Section 4.1 of the Plan effective February 29, 2008, which amendment is subject
to ratification by an affirmative vote of the holders of a majority of the
Shares which are present in person or by proxy and entitled to vote at the 2008
Annual Meeting of Stockholders.  Sections 4.1 and 12.2 of the Plan were amended,
and a new Section 13 was added (and former Section 13 was renumbered as Section
14) effective December 20, 2010, which amendment is subject to ratification by
an affirmative vote of the holders of a majority of the Shares which are present
in person or by proxy and entitled to vote at the 2011 Annual Meeting of
Stockholders.


1.2           Purpose of the Plan.  The Plan is intended to further the growth
and profitability of the Company by providing increased incentive to and
encourage Share ownership on the part of (a) employees of the Company and its
Affiliates, (b) consultants who provide significant services to the Company and
its Affiliates, and (c) directors of the Company who are not employees of the
Company.  All management and key Employees, Consultants and Directors of the
Company are eligible to receive Awards under the Plan.


2.
Definitions



The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1           “1934 Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the 1934 Act or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.


2.2           “Affiliate” means any corporation or any other entity (including,
but not limited to, partnerships, limited liability corporations and joint
ventures) controlling, controlled by, or under common control with the Company.


2.3           “Affiliated SAR” means a SAR that is granted in connection with a
related Option, and which automatically will be deemed to be exercised at the
same time that the related Option is exercised.  The deemed exercise of an
Affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option, except to the extent of the exercise of the related
Option.


2.4           “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, Performance Units, or Performance Shares.


2.5           “Award Agreement” means the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.


2.6           “Board” means the Board of Directors of the Company.


2.7           “Change of Control” will be deemed to have occurred if and when
(a) an individual, partnership, corporation, trust or other entity (“Person”)
acquires or combines with the Company, or 50 percent or more of the Company’s
assets or earning power, in one or more transactions, and after such acquisition
or combination, less than a majority of the outstanding voting shares of the
Person surviving such transaction (or the ultimate parent of the surviving
Person) are owned by the owners of the voting shares of the Company outstanding
immediately prior to such acquisition or combination; or (b) during any period
of two consecutive years during the term of this Plan, individuals who at the
beginning of such period are members of the Board (“Original Board Members”)
cease for any reason to constitute at least a majority of the Board, unless the
election of each Board member who was not an Original Board Member has been
approved in advance by Board members representing at least two-thirds of the
Board members then in office who were Original Board Members or elected by them.
 
 
 

--------------------------------------------------------------------------------

 
 
2.8             “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.


2.9             “Committee” means the committee appointed by the Board (pursuant
to Section 3.1) to administer the Plan.


2.10           “Company” means Neoprobe Corporation, a Delaware corporation, its
Subsidiaries and any successors.


2.11           “Consultant” means any person who provides services to the
Company or any Subsidiary (other than in connection with the offer or sale of
securities of the Company or any Subsidiary in a capital raising transaction),
who is neither an Employee nor a Director and who is a consultant or an adviser
to the Company or any Subsidiary within the meaning of General Instruction A.1.
to Form S-8 promulgated by the SEC under the Securities Act of 1933.


2.12           “Covered Officers” means those Participants who the Committee
designates, for each Performance Period, in order to maintain qualified
performance-based compensation within the meaning of Code Section 162(m).


2.13           “Director” means any individual who is a member of the Board.


2.14           “Disability” means a permanent and total disability within the
meaning of Code section 22(e)(3), provided that in the case of Awards other than
Incentive Stock Options, the Committee in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.


2.15           “Employee” means any management or key employee of the Company or
of an Affiliate, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.


2.16           “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option.


2.17           “Extraordinary Events” shall mean (a) asset write-downs, (b)
litigation or claim judgments or settlements, (c) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (d) accruals for reorganization and restructuring programs, (e) capital
gains and losses, (f) special charges in connection with mergers and
acquisitions, and (g) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operation appearing or
incorporated by reference in the Company’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the applicable year.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.18           “Fair Market Value” means (a) if the Shares are listed or
admitted to trading on a national securities exchange or the Nasdaq National
Market, the per Share closing price regular way on the principal national
securities exchange or the Nasdaq National Market on which the Shares are listed
or admitted to trading on the day prior to the Grant Date or, if no closing
price can be determined for the such day, the most recent date for which such
price can reasonably be ascertained, or (b) if the Shares are not listed or
admitted to trading on a national securities exchange or the Nasdaq National
Market, but are quoted on the over-the-counter Bulletin Board, the average of
the high and low sales price per share reported on the over-the-counter Bulletin
Board on the day prior to the Grant Date or, if no high and low price can be
determined for such day, the most recent date for which such price can
reasonably be ascertained, or (c) if the Shares are not listed or admitted to
trading on a national securities exchange or the Nasdaq National Market, nor are
quoted on the over-the-counter Bulletin Board, the mean between the
representative bid and asked per Share prices in the over-the-counter market at
the closing of the day prior to the Grant Date, or the most recent such bid and
asked prices then available, as reported by NASDAQ or if the Shares are not then
quoted by NASDAQ as furnished by any market maker selected from time to time by
the Committee for that purpose.  In all other cases, the fair market value will
be determined in accordance with procedures established in good faith by the
Committee and with respect to Incentive Stock Options, shall conform to
regulations issued by the Internal Revenue Service.


2.19           “Fiscal Year” means the fiscal year of the Company.


2.20           “Freestanding SAR” means a SAR that is granted independently of
any Option.


2.21           “Grant Date” means, with respect to an Award, the date that the
Award was granted.


2.22           “Incentive Stock Option” means an Option to purchase Shares which
is designated as an Incentive Stock Option and is intended to meet the
requirements of section 422 of the Code.


2.23           “Nonqualified Stock Option” means an option to purchase Shares
which is not intended to be an Incentive Stock Option.


2.24           “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.


2.25           “Participant” means an Employee, Consultant, or Non-employee
Director who has an outstanding Award.


2.26           “Performance Goal” shall mean any one or more of the following
performance criteria:


(a)             Income (loss) per common share from continuing operations as
disclosed in the Company’s annual report to shareholders for a particular Fiscal
Year;


(b)             Income (loss) per common share disclosed in the Company’s annual
report to stockholders for a particular Fiscal Year;


(c)             Income (loss) per common share or income (loss) per common share
from continuing operations excluding (i) extraordinary charge(s); and/or (ii)
any accruals for restructuring programs, merger integration costs, or merger
transaction costs; and/or (iii) other unusual or infrequent items (whether gains
or losses) as defined by generally accepted accounting principles (GAAP) which
are disclosed as a separate component of income or loss on the face of the
income statement or as may be disclosed in the notes to the financial statements
(hereinafter “EPS”);


(d)             Ratio of (i) operating profit, or other objective and specific
income (loss) category results to (ii) average common shares outstanding
(adjustments to (i) in this paragraph may be made at the time of the goal/target
establishment by the Committee in its discretion);


(e)             Any of items (a), (b), (c) or (d) on a diluted basis as
described in Statement of Financial Accounting Standards No. 128 including
official interpretations or amendments thereof which may be issued from time to
time as long as such interpretations or amendments are utilized on the face of
the income statement or in the notes to the financial statements disclosed in
the Company’s annual report to shareholders;


(f)              Share price;


(g)             Total stockholder return expressed on a dollar or percentage
basis as is customarily disclosed in the proxy statement accompanying the notice
of annual meetings of stockholders;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)            Income (loss) (i) from continuing operations before extraordinary
charge(s), or (ii) before extraordinary charge(s), or (iii) net, as the case may
be, adjusted to remove the effect of any accruals for restructuring programs or
other unusual or infrequent items as defined by generally accepted accounting
principles (GAAP) disclosed as a separate component of income on the face of the
income statement or in the notes to the financial statements;


(i)              Net income;


(j)              Income (loss) before income taxes;


(k)             Any of items (a) through (j) above with respect to any
Subsidiary, Affiliate, division, business unit or business group of the Company
whether or not such information is included in the Company’s annual report to
stockholders, proxy statement or notice of annual meeting of stockholders;


(l)              Any of items (a) though (j) above with respect to a Performance
Period whether or not such information is included in the Company’s annual
report to stockholders, proxy statement or notice of annual meetings of
stockholders;


(m)            Total Stockholder Return Ranking Position meaning the relative
placement of the Company’s Total Stockholder Return compared to those publicly
held companies in the Company’s peer group as established by the Committee prior
to the beginning of a vesting period or such later date as permitted under the
Code.  The peer group shall be comprised of not less than six (6) companies,
including the Company; or


(n)             Any other objective criteria established by the Committee and
approved by the shareholders of the Company prior to payment of any Award based
on the criteria.


With respect to items (a), (b), (c) and (d) above, other terminology may be used
for “income (loss) per common share” (such as “Basic EPS”, “earnings per common
share”, “diluted EPS”, or “earnings per common share-assuming dilution”) as
contemplated by Statement of Financial Accounting Standards No. 128.


2.27           “Performance Period” means the Fiscal Year except in the
following cases:  (a) the Employee’s service period within a Fiscal Year in the
case of a new hire or promoted Employee; or (b) a period of service determined
at the discretion of the Committee prior to the expiration of more than 25% of
the period.  Notwithstanding any provision contained herein, Performance Periods
of Awards granted to Section 16 Persons shall exceed six (6) months in length
(or such shorter period as may be permissible while maintaining compliance with
Rule 16b-3).


2.28           “Performance Share” means a Performance Share granted to a
Participant pursuant to Section 8.


2.29           “Performance Unit” means a Performance Unit granted to a
Participant pursuant to Section 8.


2.30           “Period of Restriction” means the period during which shares of
Restricted Stock are subject to forfeiture and/or restrictions on
transferability; provided, however, that the Period of Restriction on Shares
granted to a Section 16 Person may not lapse until at least six (6) months after
the Grant Date.


2.31           “Plan” means the Neoprobe Corporation 2002 Stock Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.


2.32           “Restricted Stock” means an Award granted to a Participant
pursuant to Section 7.


2.33           “Retirement” means, in the case of an Employee, a Termination of
Service by reason of the Employee’s retirement at or after his or her having
satisfied the requirements for retirement under the applicable Company or
Affiliate qualified retirement plan.  With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.”  With
respect to a Non-employee Director, “Retirement” means termination of service on
the Board with the consent of the remaining Directors.


2.34           “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as
amended, and any future regulation amending, supplementing or superseding such
regulation.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.35           “Section 16 Person” means a person who, with respect to the
Shares, is subject to section 16 of the 1934 Act.


2.36           “Shares” means the shares of the Company’s common stock, $0.001
par value.


2.37           “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with a related Option, that pursuant to Section 6 is designated
as a SAR.


2.38           “Subsidiary” means any entity in an unbroken chain of entities
beginning with the Company if each of the entities other than the last entity in
the chain then owns fifty percent (50%) or more of the total combined voting
power in one of the other entities in the chain.


2.39           “Tandem SAR” means a SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).


2.40           “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between an Employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate; (b) in the case
of a Consultant, a cessation of the service relationship between a Consultant
and the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Non-employee Director, a cessation of the
Non-employee Director’s service on the Board for any reason.


3.
Administration



3.1           The Committee.  The Plan shall be administered by the
Committee.  The Committee shall consist of not less than two (2) Directors.  The
members of the Committee shall be appointed from time to time by, and shall
serve at the pleasure of, the Board.  The Committee shall be comprised solely of
Directors who both are (a) “non-employee directors” under Rule 16b-3, and (b)
“outside directors” under section 162(m) of the Code.


3.2           Authority of the Committee.  It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions.  The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards, (b)
prescribe the terms and conditions of the Awards (other than the Options granted
to Non-employee Directors pursuant to Section 9), (c) interpret the Plan and the
Awards, (d) adopt such procedures and subplans as are necessary or appropriate
to permit participation in the Plan by Employees, Consultants and Directors who
are foreign nationals or employed outside of the United States, (e) adopt rules
for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.


3.3           Delegation by the Committee.  The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more directors
or officers of the Company; provided, however, that the Committee may not
delegate its authority and powers (a) with respect to Section 16 Persons, or (b)
in any way which would jeopardize the Plan’s qualification under Section 162(m)
of the Code or Rule 16b-3.


3.4           Non-employee Directors.  Notwithstanding any contrary provision of
this Section 3, the Board shall administer Section 9 of the Plan, and the
Committee shall exercise no discretion with respect to Section 9.  In the
Board’s administration of Section 9 and the Options and any Shares granted to
Non-employee Directors, the Board shall have all of the authority and discretion
otherwise granted to the Committee with respect to the administration of the
Plan.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.5           Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all Persons,
and shall be given the maximum deference permitted by law.


4.
Shares Subject to the Plan



4.1           Number of Shares.  Subject to adjustment as provided in Section
4.3, the total number of Shares available for grant under the Plan shall not
exceed Ten Million (10,000,000) Shares.  The maximum number of Shares that are
available for grant to any individual Participant in any calendar year shall not
exceed 500,000 Shares.  Shares granted under the Plan may be either authorized
but unissued Shares or treasury Shares.


4.2           Lapsed Awards.  If an Award terminates, expires, or lapses for any
reason, any Shares subject to such Award again shall be available to be the
subject of an Award.


4.3           Adjustments in Awards and Authorized Shares.  In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of the Company affecting the Shares, the Committee shall
adjust the number and class of Shares which may be delivered under the Plan, the
number, class, and price of Shares subject to outstanding Awards, and the
numerical limit of Section 10.5 in such manner as the Committee (in its sole
discretion) shall determine to be appropriate to prevent the dilution or
diminution of such Awards.  Notwithstanding the preceding, the number of Shares
subject to any Award always shall be a whole number.


5.
Stock Options



5.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Employees and Consultants at any time and from
time to time as determined by the Committee in its sole discretion.  The
Committee, in its sole discretion, shall determine the number of Shares subject
to each Option.  The Committee may grant Incentive Stock Options, Nonqualified
Stock Options, or a combination thereof.


5.2           Award Agreement.  Each Option shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Option, the number of Shares to which the Option pertains, any conditions to
exercise of the Option, and such other terms and conditions as the Committee, in
its discretion, shall determine.  The Award Agreement shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.


5.3           Exercise Price.  Subject to the provisions of this Section 5.3,
the Exercise Price for each Option shall be determined by the Committee in its
sole discretion.


5.3.1        Nonqualified Stock Options.  In the case of a Nonqualified Stock
Option, the Exercise Price shall be not less than twenty five percent (25%) of
the Fair Market Value of a Share on the Grant Date.


5.3.2        Incentive Stock Options.  In the case of an Incentive Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.


5.3.3        Substitute Options.  Notwithstanding the provisions of Sections
5.3.1 and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees
or Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer.  If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
section 424(a) of the Code, shall determine the exercise price of such
substitute Options.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.4             Expiration of Options.


5.4.1         Expiration Dates.  Each Option shall terminate no later than the
first to occur of the following events:


(a)             The date for termination of the Option set forth in the written
Award Agreement; or


(b)             The expiration of ten (10) years from the Grant Date (except as
provided in Section 5.8.4 regarding Incentive Stock Options); or


(c)             Immediately upon the date and time of the Participant’s
Termination of Service for a reason other than the Participant’s death,
Disability or Retirement, unless the Committee in its sole discretion elects to
extend the exercisability of an Option to not more than three (3) months from
Termination of Service; or


(d)             The expiration of one (1) year from the date of the
Participant’s Termination of Service by reason of death, Disability or
Retirement (except as provided in Section 5.8.2 regarding Incentive Stock
Options).


5.4.2          Committee Discretion.  Subject to the limits of Sections 5.4.1,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options).


5.5             Exercisability of Options.  Options granted under the Plan shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall determine in its sole discretion.  After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.  However, in no event may any Option granted to a
Section 16 Person be exercisable until at least six (6) months following the
Grant Date.


5.6             Payment.  Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or the
Company’s designee), setting forth the number of Shares with respect to which
the Option is to be exercised, accompanied by full payment for the Shares.


Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent.  The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.


As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.


5.7             Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
as it may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.


5.8             Certain Additional Provisions for Incentive Stock
Options.  Notwithstanding anything to the contrary contained in this Section 5,
the following provisions shall apply to any Incentive Stock Option granted
pursuant to the Plan.


5.8.1          Exercisability.  The aggregate Fair Market Value (determined on
the Grant Date(s)) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by any Employee during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.
 
 
-7-

--------------------------------------------------------------------------------

 
 
5.8.2          Termination of Service.  No Incentive Stock Option may be
exercised more than three (3) months after the Participant’s Termination of
Service for any reason other than Disability or death, unless (a) the
Participant dies during such three-month period, and (b) the Award Agreement or
the Committee permits later exercise.


5.8.3          Company and Subsidiaries Only.  Incentive Stock Options may be
granted only to persons who are Employees of the Company or a Subsidiary on the
Grant Date.


5.8.4          Expiration.  No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.


5.9             Grant of Reload Options.  The Committee may provide in an Award
Agreement that a Participant who exercises all or part of an Option by payment
of the Exercise Price with already owned Shares, shall be granted an additional
option (a “Reload Option”) for a number of shares equal to the number of Shares
tendered to exercise the previously granted Option plus, if the Committee so
determines, any Shares withheld or delivered in satisfaction of any tax
withholding requirements.  As determined by the Committee, each Reload Option
shall:  (a) have a Grant Date which is the date as of which the previously
granted Option is exercised, and (b) be exercisable on the same terms and
conditions as the previously granted Option, except that the Exercise Price
shall be determined as of the Grant Date.


5.10           Acceleration on Change of Control.  Unless provided otherwise in
the Award Agreement, if a Change of Control occurs, all outstanding Options
granted under the Plan will become immediately exercisable to the extent of 100%
of the Shares subject thereto notwithstanding any contrary exercise or vesting
periods specified in this Plan.


6.
Stock Appreciation Rights.



6.1             Grant of SARs.  Subject to the terms and conditions of the Plan,
a SAR may be granted to Employees and Consultants at any time and from time to
time as shall be determined by the Committee, in its sole discretion.  The
Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any
combination thereof.  The Committee shall have complete discretion to determine
the number of SARs granted to any Participant.


6.1.1          Exercise Price and Other Terms.  The Committee, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan.  However, the exercise price of a
Freestanding SAR shall be not less than twenty five percent (25%) of the Fair
Market Value of a Share on the Grant Date.  The exercise price of Tandem or
Affiliated SARs shall equal the Exercise Price of the related Option.  In no
event shall a SAR granted to a Section 16 Person become exercisable until at
least six (6) months after the Grant Date (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3).
 

6.2             Exercise of Tandem SARs.  Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option.  A Tandem SAR
may be exercised only with respect to the Shares for which its related Option is
then exercisable.  With respect to a Tandem SAR granted in connection with an
Incentive Stock Option:  (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR shall be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.


6.3            Exercise of Freestanding SARs.  Freestanding SARs shall be
exercisable on such terms and conditions as the Committee, in its sole
discretion, shall determine.  However, no SAR granted to a Section 16 Person
shall be exercisable until at least six (6) months after the Grant Date (or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3).
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.4           SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.


6.5           Expiration of SARs.  A SAR granted under the Plan shall expire
upon the date determined by the Committee, in its sole discretion, and set forth
in the Award Agreement.  Notwithstanding the foregoing, the rules of Section 5.4
also shall apply to SARs.


6.6           Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:


(a)           The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times


(b)           The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, payment for a SAR may be in cash, Shares or
a combination thereof.


7.
Restricted Stock



7.1           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Employees and Consultants in such amounts as the Committee,
in its sole discretion, shall determine.  The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant.


7.2           Restricted Stock Agreement.  Each Award of Restricted Stock shall
be evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine.  Unless the Committee determines otherwise, Shares of Restricted
Stock shall be held by the Company as escrow agent until the restrictions on
such Shares have lapsed.


7.3           Transferability.  Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction.  In no event may the restrictions
on Restricted Stock granted to a Section 16 Person lapse prior to six (6) months
following the Grant Date.


7.4           Other Restrictions.  The Committee, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, in accordance with this Section 7.4.  For example, the
Committee may set restrictions based upon the achievement of specific
performance objectives (Company-wide, divisional, or individual), applicable
Federal or state securities laws, or any other basis determined by the Committee
in its discretion.  The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of the
restrictions applicable to such Shares.


7.5           Removal of Restrictions.  Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall be released from escrow as
soon as practicable after the last day of the Period of Restriction.  The
Committee, in its discretion, may accelerate the time at which any restrictions
shall lapse, and remove any restrictions; provided, however, that the Period of
Restriction on Shares granted to a Section 16 Person may not lapse until at
least six (6) months after the Grant Date.  After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 7.4 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.


7.6           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
7.7           Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares unless otherwise provided in the Award Agreement.  If any such dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.  With respect to Restricted Stock
granted to a Section 16 Person, any dividend or distribution that constitutes a
“derivative security” or an “equity security” under Section 16 of the 1934 Act
shall be subject to a Period of Restriction equal to the longer of:  (a) the
remaining Period of Restriction on the Shares of Restricted Stock with respect
to which the dividend or distribution is paid; or (b) six (6) months.


7.8          Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.


8.
Performance Units and Performance Shares



8.1           Grant of Performance Units/Shares.  Performance Units and
Performance Shares may be granted to Employees and Consultants at any time and
from time to time, as shall be determined by the Committee, in its sole
discretion.  The Committee shall have complete discretion in determining the
number of Performance Units and Performance Shares granted to any Participant.


8.2           Initial Value.  Each Performance Unit shall have an initial value
that is established by the Committee on or before the Grant Date.  Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the Grant Date.


8.3           Performance Objectives and Other Terms.  The Committee shall set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units or Shares
that will be paid out to the Participants.  The Committee may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, or any other basis determined by the Committee in its discretion.  The
time period during which the performance objectives must be met shall be called
the “Performance Period”.  Performance Periods of Awards granted to Section 16
Persons shall exceed six (6) months in length (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3).  Each Award of
Performance Units/Shares shall be evidenced by an Award Agreement that shall
specify the Performance Period, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.


8.4           Earning of Performance Units and Performance Shares.  After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout of the number of Performance Units or Shares earned during the
Performance Period, depending upon the extent to which the applicable
performance objectives have been achieved.  After the grant of a Performance
Unit or Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for Award; provided that Performance Periods of Awards
granted to Section 16 Persons shall not be less than six (6) months (or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3).


8.5           Form and Timing of Payment.  Payment of earned Performance Units
or Performance Shares shall be made as soon as practicable after the expiration
of the applicable Performance Period.  The Committee, in its sole discretion,
may pay earned Performance Units or Performance Shares in cash, Shares or a
combination thereof


8.6           Cancellation.  On the date set forth in the Award Agreement, all
unearned or unvested Performance Units or Performance Shares shall be forfeited
to the Company, and again shall be available for grant under the Plan.


9.
Non-employee Directors



9.1           Granting of Options.  Subject to the terms & provisions of the
Plan, the Board may grant Nonqualified Stock Options to purchase shares to
Non-employee Directors of the Company.
 
 
-10-

--------------------------------------------------------------------------------

 
 
9.2              Terms of Options.  The Board, in its sole discretion, shall
determine the number of shares subject to each Option.


9.2.1           Option Agreement.  Each Option granted pursuant to this
Section 9 shall be evidenced by a written stock option agreement which shall be
executed by the Participant and the Company.


9.2.2           Exercise Price.  The Exercise Price for the Shares subject to
each Option granted pursuant to this Section 9 shall be not less than twenty
five percent (25%) of the Fair Market Value of a Share on the Grant Date.


9.2.3           Exercisability.  Each Option granted pursuant to this Section 9
shall become exercisable in full one year after the date the Option is
granted.  If a Non-employee Director incurs a Termination of Service for a
reason other than Retirement, death or Disability, his or her Options which are
not exercisable on the date of such Termination shall never become
exercisable.  If the Termination of Service is on account of Retirement, death
or Disability, the Option shall become exercisable in full on the date of the
Termination of Service.


9.2.4           Expiration of Options.  Each Option shall terminate upon the
first to occur of the following events:


(a)               The expiration of ten (10) years from the Grant Date; or


(b)              The expiration of three (3) months from the date of the
Participant’s Termination of Service for a reason other than death, Disability
or Retirement; or


(c)              The expiration of one (1) year from the date of the
Participant’s Termination of Service by reason of Disability or Retirement.


9.2.5           Death of Director.  Notwithstanding Section 9.2.4, if a Director
dies prior to the expiration of his or her options in accordance with
Section 9.2.4, his or her options shall terminate one (1) year after the date of
his or her death.


9.2.6           Special Rule for Retirement.  Notwithstanding the provisions of
Section 9.2.4, if the exercisability of an Option is accelerated under
Section 9.2.3 on account of the Participant’s Retirement, such Option shall
terminate upon the first to occur of:  (a) the expiration of ten (10) years from
the date the Option was granted; or (b) the expiration of one year from the date
of the Participant’s death.


9.2.7           Not Incentive Stock Options.  Options granted pursuant to this
Section 9 shall not be designated as Incentive Stock Options.


9.2.8           Other Terms.  All provisions of the Plan not inconsistent with
this Section 9, including, but not limited to, Section 5.10, shall apply to
Options granted to Non-employee Directors.


9.3             Elections by Non-employee Directors.  Pursuant to such
procedures as the Board (in its discretion) may adopt from time to time, each
Non-employee Director may elect to forego receipt of all or a portion of
committee fees and meeting fees otherwise due to the Non-employee Director in
exchange for Shares.  The number of Shares received by any Non-employee Director
shall equal the amount of foregone compensation divided by the Fair Market Value
of a Share on the date that the compensation otherwise would have been paid to
the Non-employee Director, rounded up to the nearest whole number of
Shares.  The procedures adopted by the Board for elections under this
Section 9.3 shall be designed to ensure that any such election by a Non-employee
Director will not disqualify him or her as a “non-employee director” under
Rule 16b-3.


10.           Section 162(m) Deduction Qualification.  Except as otherwise
provided in Section 10.5, the provisions of this Section 10 shall apply only to
Awards of Covered Officers.


10.1            Awards for Covered Officers.  Any other provision of the Plan
notwithstanding, all Awards to Covered Officers shall be made in a manner that
allows for the full deductibility of the Award by the Company or its
Subsidiaries under Section 162(m) of the Code.  All Awards for Covered Officers
shall comply with the provisions of this Section 10.
 
 
-11-

--------------------------------------------------------------------------------

 
 
10.2            Designation of Covered Officers.  For each Performance Period,
the Committee will designate which Participants are Covered Officers prior to
the completion of 25% of the Performance Period (or such earlier or later date
as is permitted or required by Section 162(m) of the Code).


10.3            Establishment of Performance Goals and Awards for Covered
Officers.  Prior to the completion of 25% of a Performance Period (or such
earlier or later date as is permitted or required by Section 162(m) of the
Code), the Committee shall in its sole discretion, for each such Performance
Period:  (a) determine and establish in writing one or more Performance Goals
applicable to the Performance Period for each Covered Officer; and (b) either
(i) assign each Covered Officer a target Award expressed as a fixed number of
Shares or a whole dollar amount or (ii) establish a payout table or formula for
purposes of determining the Award payable to each Covered Officer.  Each payout
table or formula:  (a) shall be in writing; (b) shall be based on a comparison
of actual performance to the Performance Goals; (c) may include a “floor” which
is the level of achievement of the Performance Goal in which payout begins; and
(d) shall provide for an actual Award equal to or less than the Covered
Officer’s target Award, depending on the extent to which actual performance
approached or reached the Performance Goal.  Such pre-established Performance
Goals and Awards must state, in terms of an objective formula or standard, the
method for computing the amount of the Award payable to each Covered Officer if
the Performance Goal is met.  A formula or standard is objective if a third
party having knowledge of the relevant performance results could calculate the
amount to be paid to the Covered Officer.  The Committee may establish any
number of Performance Periods, Performance Goals and Awards for any Covered
Officer running concurrently, in whole or in part, provided, that in so doing
the Committee does not jeopardize the Company’s deduction for such Awards under
Section 162(m) of the Code.  The Committee may select different Performance
Goals and Awards for different Covered Officers.


10.4            Certification of Achievement of Performance Goals and Amount of
Awards.  After the end of each Performance Period, or such earlier date if the
Performance Goals are achieved, the Committee shall certify in writing, prior to
the unconditional payment of any Award, that the Performance Goals for the
Performance Period and all other material terms of the Plan were satisfied and
to what extent they were satisfied.  The Committee shall determine the actual
Award for each Covered Officer based on the payout table/formula established in
Section 10.3, as the case may be.  Extraordinary Events shall either be excluded
or included in determining the extent to which the corresponding Performance
Goal has been achieved, whichever will produce the higher Award, provided,
however, notwithstanding the attainment of specified Performance Goals, the
Committee has the discretion to reduce or eliminate an Award that would
otherwise be paid to any Participant, including any Covered Officer, based on
the Committee’s evaluation of Extraordinary Events or other factors.  Without
limiting the manner of computing Awards set forth in the preceding sentence,
with respect to Covered Officers, the Committee may not under any circumstances
increase the amount of an Award.


10.5            Maximum Award.  Any other provision of the Plan notwithstanding,
the maximum aggregate Awards payable to any Participant under the Plan for any
Performance Period shall not exceed Five Hundred Thousand (500,000) Shares,
which maximum number of Shares shall be adjusted pursuant to Section 4.3.


11.
Miscellaneous



11.1           Forfeiture.  Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, in the event of a breach of conduct by a Participant
or former Participant (including, without limitation, any conduct prejudicial to
or in conflict with the Company or an Affiliate), or any activity of a
Participant or former Participant in competition with any of the businesses of
the Company or an Affiliate, the Committee may (a) cancel any outstanding Award
granted to the Participant, in whole or in part, whether or not vested, and/or
(b) if such conduct or activity occurs within one year following the exercise or
payment of an Award, require the former Participant to repay to the Company any
gain realized or payment received upon the exercise or payment of such Award
(with such gain or repayment valued as of the date of exercise or
payment).  Such cancellation or repayment obligation shall be effective as of
the date specified by the Committee.  Any repayment obligation may be satisfied
in Shares or cash or a combination thereof (based upon the Fair Market Value of
the Shares on the day prior to the date of payment), and the Committee may
provide for an offset to any future payments owed by the Company or Affiliate to
such individual if necessary to satisfy the repayment obligation.  The
determination of whether any Participant or former Participant has engaged in a
breach of conduct or any activity in competition with any of the businesses of
the Company or an Affiliate shall be determined by the Committee in good faith
and in its sole discretion.
 
 
-12-

--------------------------------------------------------------------------------

 
 
11.2           No Effect on Employment or Service.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause.  For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service.  Unless there is a written agreement between
the Employee and the Company or an Affiliate to the contrary, employment of an
Employee with the Company and its Affiliates is on an at-will basis only.


11.3           Participation.  No Employee or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.


11.4           Indemnification.  Each person who is or shall have been a member
of the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Articles of Incorporation or Code of Regulations, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.


11.5           Successors.  All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.


11.6           Beneficiary Designations.  If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant’s
death.  Each such designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Committee.  In the absence of any such designation, any vested benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate and, subject to the terms of the Plan and of the applicable Award
Agreement, any unexercised vested Award may be exercised by the administrator or
executor of the Participant’s estate.


11.7           Nontransferability of Awards; Unfunded Plan.  No Award granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the limited extent provided in Section 11.5.  All rights
with respect to an Award granted to a Participant shall be available during his
or her lifetime only to the Participant.  Notwithstanding the foregoing, to the
extent provided in the applicable Award Agreement, a Participant may transfer a
Nonqualified Stock Option either (a) to members of his or her immediate family
(as defined in Rule 16a-1 promulgated under the 1934 Act), to one or more trusts
for the benefit of such family members, or to partnerships or other entities in
which such family members are the only partners or owners, provided that the
Participant does not receive any consideration for the transfer, or (b) if such
transfer is approved by the Committee.  If such transfer is permitted under the
Award Agreement, any Nonqualified Stock Option held by such transferees are
subject to the same terms and conditions that applied to such Nonqualified Stock
Options immediately prior to transfer based on the transferor Participant’s
continuing relationship with the Company.  It is intended that the Plan be an
“unfunded” plan for incentive compensation.  The Plan does not give a
Participant any interest, lien or claim against any specific asset of the
Company.  No Participant or beneficiary shall have any rights under this Plan
other than as a general unsecured creditor of the Company.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.8           No Rights as Stockholder.  Except to the limited extent provided
in Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of
the rights or privileges of a shareholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).


11.9           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


11.10         Withholding Arrangements.  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
or require a Participant to satisfy all or part of the tax withholding
obligations in connection with an Award by (a) having the Company withhold
otherwise deliverable Shares, or (b) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be
withheld.  The amount of the withholding requirement shall be deemed to include
any amount which the Committee determines, not to exceed the amount determined
by using the minimum federal, state or local marginal income tax rates
applicable to the Participant with respect to the Award on the date that the
amount of tax to be withheld is to be determined.  The Fair Market Value of the
Shares to be withheld or delivered shall be determined as of the date that the
taxes are required to be withheld.


11.11         Deferrals.  The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be delivered to a Participant under the Plan.  Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.


12.
Amendment, Termination and Duration



12.1           Amendment, Suspension, or Termination.  The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason.  However, if and to the extent required to maintain the
Plan’s qualification under applicable law or stock exchange regulation, any such
amendment shall be subject to shareholder approval.  The amendment, suspension,
or termination of the Plan shall not, without the consent of the Participant,
alter or impair any rights or obligations under any Award previously granted to
such Participant.  No Award may be granted during any period of suspension or
after termination of the Plan.


12.2           Duration of the Plan.  The Plan shall commence on the date
specified herein, and subject to Section 12.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter.  However,
without stockholder approval of the amendments to Section 4.1 and this Section
12.2 made on December 20, 2010, no Incentive Stock Option may be granted under
the Plan after March 7, 2012, and if such stockholder approval is obtained,
without further stockholder approval no Incentive Stock Option may be granted
under the Plan after March 7, 2015.


13.
Section 409A of the Code



13.1           Awards Subject to Section 409A of the Code.  The provisions of
this Section 13.1 shall apply to any Award or portion thereof that is or becomes
subject to Section 409A of the Code, notwithstanding any provision to the
contrary contained in the Plan or the Award Agreement applicable to such Award.
Awards subject to Section 409A of the Code include, without limitation:


(a)             Any Nonqualified Stock Option or SAR having an exercise price
per share less than the Fair Market Value determined as of the date of grant of
such Option or SAR, or that permits the deferral of compensation other than the
deferral of recognition of income until the exercise or transfer of the Option
or SAR or the time the shares acquired pursuant to the exercise of the Option or
SAR first become substantially vested.


(b)             Any Award that either provides by its terms, or under which the
Participant makes an election, for settlement of all or any portion of the Award
either (i) on one or more dates following the end of the Short-Term Deferral
Period (as defined below) or (ii) upon or after the occurrence of any event that
will or may occur later than the end of the Short-Term Deferral Period.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Subject to U.S. Treasury Regulations promulgated pursuant to Section 409A of the
Code (“Section 409A Regulations”) or other applicable guidance, the term
“Short-Term Deferral Period” means the period ending on the later of (i) the
15th day of the third month following the end of the Company’s fiscal year in
which the applicable portion of the Award is no longer subject to a substantial
risk of forfeiture or (ii) the 15th day of the third month following the end of
the Participant’s taxable year in which the applicable portion of the Award is
no longer subject to a substantial risk of forfeiture. For this purpose, the
term “substantial risk of forfeiture” shall have the meaning set forth in
Section 409A Regulations or other applicable guidance.


13.2           No Acceleration of Distributions.  Notwithstanding anything to
the contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this Plan pursuant to any Award subject to
Section 409A of the Code, except as provided by Section 409A of the Code and
Section 409A Regulations.


13.3           Separation from Service.  If any amount shall be payable with
respect to any Award hereunder as a result of a Participant’s termination of
employment or other Service and such amount is subject to the provisions of
Section 409A of the Code, then notwithstanding any other provision of this Plan,
a termination of employment or other Service will be deemed to have occurred
only at such time as the Participant has experienced a “separation from service”
as such term is defined for purposes of Section 409A of the Code.


14.
Legal Construction



14.1           Gender and Number; Accounting Terms.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.  Accounting terms not specifically defined herein shall be construed
in accordance with generally accepted accounting principles.


14.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


14.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


14.4           Compliance with Rule 16b-3.  Transactions under this Plan with
respect to Section 16 Persons are intended to comply with all applicable
conditions of Rule 16b-3.  To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the
Committee.  Notwithstanding any contrary provision of the Plan, if the Committee
specifically determines that compliance with Rule 16b-3 no longer is required,
all references in the Plan to Rule 16b-3 shall be null and void.


14.5           Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.


14.6           Captions.  Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.
 

 
-15-

--------------------------------------------------------------------------------

 
 